Citation Nr: 1433855	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  03-21 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for traumatic hematuria. 

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.  

3.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for residuals from removal of a growth of the left kidney.  

5.  Entitlement to an effective date earlier than January 8, 2007 for the award of nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1991 to October 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2002, March 2004, and February 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2005, the Veteran testified before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In August 2012, the Veteran was notified that the VLJ who conducted the July 2005 hearing was no longer employed at the Board.  The Veteran was provided the opportunity to request a second hearing in accordance with 38 C.F.R. § 20.707 (2013), but responded in September 2012 that he did not wish to appear at another hearing.  The Board will therefore proceed with a decision in this case. 

In October 2005, the Board remanded the case for additional development by the agency of original jurisdiction (AOJ).  The case returned to the Board and the claims for entitlement to an initial compensable rating for traumatic hematuria and entitlement to service connection for a low back disability were denied in a November 2006 decision.  The Veteran appealed the denials to the Court of Appeals for Veterans Claims (Court).   In July 2008, the Court granted a Joint Motion for Remand filed by the parties, which requested that the November 2006 denial of the increased rating and service connection claims be vacated and remanded.  The appeal was remanded back to the Board and in November 2008 and February 2013, along with the claim for entitlement to service connection for a right knee disability, was remanded for additional development.  The case has now returned to the Board for further appellate action.  

In March 2009, the Veteran filed a substantive appeal perfecting claims for entitlement to service connection for residuals from the removal of kidney growth and an earlier effective date for the award of nonservice-connected pension.  The claims are therefore part of the appeal currently before the Board.

Subsequent to issuance of the December 2013 supplemental statement of the case (SSOC), the Veteran submitted evidence and argument pertinent to the claims on appeal.  This evidence was accompanied by a waiver of initial consideration by the agency of original jurisdiction (AOJ).  Thus, the Board will consider the claim on the merits.  See 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  The Veteran's traumatic hematuria manifests recurrent episodes of gross and microscopic hematuria without constant or recurring albumin, casts, or associated hypertension rated at least 10 percent disabling under Diagnostic Code 7101.  

2.  A low back disability, diagnosed as lumbar spondylosis with facet arthropathy and left leg radiculopathy, was first manifested years after active duty service and is not etiologically related to a disease or injury during active duty or a service-connected disability.

3.  A right knee disability, diagnosed as degenerative joint disease, was first manifested years after active duty service and is not etiologically related to a disease or injury during active duty or a service-connected disability.

4.  The Veteran has never had a growth removed from his left kidney and has no chronic residuals associated with the claimed procedure.

5.  The Veteran first filed a claim for entitlement to nonservice-connected pension on January 8, 2007; it is not argued or demonstrated that a formal or informal claim was received prior to that date and there is no assertion or evidence of physical or mental incapacitation which prevented the Veteran from previously applying for this benefit.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for traumatic hematuria are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7502 (2013).  

2.  A low back disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

3.  A right knee disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

4.  Residuals from removal of a growth of the left kidney were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

5.  The criteria for an effective date earlier than January 8, 2007 for the award of nonservice-connected pension are not met.  38 U.S.C.A. §§ 1502, 5110; 38 C.F.R. §§ 3.3, 3.151, 3.155, 3.400.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Service connection for traumatic hematuria was awarded in the March 2004 rating decision on appeal.  An initial noncompensable evaluation was assigned effective October 23, 2002.  The Veteran contends that a compensable rating is warranted as his disability is productive of severe flank pain and blood in his urine.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's traumatic hematuria is rated by analogy to chronic nephritis under Diagnostic Code 7502.  This diagnostic code provides that nephritis is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7502.  For renal dysfunction, a noncompensable rating is assigned with albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.  A 30 percent rating is assigned with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under Diagnostic Code 7101.  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating.  Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Finally, a 100 percent rating is assigned with renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a. 

After review of the evidence the Board finds that a compensable evaluation is not warranted for the Veteran's traumatic hematuria under the criteria pertaining to renal dysfunction.  The Veteran has received consistent treatment at the urgent care and ER facilities of the Dallas VAMC for complaints of flank pain and hematuria since August 2002; however, objective testing throughout the claims period has been completely negative for urological abnormalities to account for hematuria.  In 2002 and 2003, he was provided a full urological work-up and no abnormalities of the kidneys were identified.  Abdominal CTs dated throughout the entire claims period have been consistently negative and a May 2003 cystoscopy was unremarkable aside from some blood clots associated with diffuse bleeding from the papillae.  An arteriogram was recommended to rule out the possibility of arteriovenous malformation of the kidney.  In July 2003, a selective left renal arteriogram was performed, but there was no angiographic abnormality to explain the Veteran's hematuria.  Although the Veteran has reported a past history of kidney stones, a tumor on his kidney, and other renal conditions, there is simply no objective evidence of any genitourinary abnormalities other than hematuria.

There is also no evidence of actual renal dysfunction resulting from the service-connected hematuria.  In January 2003, the Veteran's renal function was characterized by a VAMC physician as stable throughout episodes of hematuria, and VA examiners in December 2007 and August 2013 specifically found that the Veteran did not manifest kidney problems or renal dysfunction.  On occasion, analysis of the Veteran's urine has shown some trace protein, but the results of laboratory testing throughout the claims period have been consistently normal without evidence of high levels of albumin, protein, or casts.  Medical records document intermittent periods of hematuria with large amounts of red blood cells in the Veteran's urine, but the hematuria has simply not been accompanied by any actual decrease in renal function.  

The criteria for a compensable rating based on renal dysfunction also consider the presence of edema and hypertension.  The Veteran has complained of edema in his feet and ankles, and VAMC treatment records note objective findings of edema dating from approximately July 2006.  The Board notes that the Veteran also manifests several nonservice-connected disabilities that could account for his fluid retention and none of his treating physicians has associated the edema with traumatic hematuria.  Similarly, the Veteran also has hypertension that has been uncontrolled at several times throughout the claims period; however, he is not service-connected for hypertension and there is no indication that it is associated with his hematuria or any other renal condition.  In fact, the August 2013 VA examiner concluded that the Veteran's hypertension was not related to service-connected hematuria as there was no evidence of renal insufficiency.  Thus, the Board cannot conclude that a compensable rating is warranted for hematuria based on the presence of edema in the lower extremities or hypertension.  

The Veteran has also consistently complained of severe and disabling flank pain associated with hematuria.  The Veteran is competent to report symptoms such as pain, and while reports of pain are well documented in the VAMC treatment records, his VA providers have associated the pain with musculoskeletal complaints and a low back disability rather than hematuria and any kidney abnormality.  After noting the Veteran's consistent history of normal genitourinary testing, a VA urologist suggested in November 2006 that the Veteran's flank pain was musculoskeletal in nature and hematuria was just a red herring.  The Veteran was referred to the spine clinic for follow-up and subsequent providers have treated the reported flank pain as a manifestation of a low back disorder.  

Additionally, the Board notes that the record contains some evidence indicating that the Veteran's complaints of severe and debilitating flank pain may be somewhat exaggerated in an effort to obtain narcotic medications.  The Veteran's treatment at the Dallas VAMC has consisted primarily of walk-in visits to the ER with complaints of flank pain and requests to refill his prescriptions for various pain killers and narcotics.  On numerous occasions beginning in May 2006, his treating physicians have characterized the Veteran's actions as drug-seeking behavior and informed the Veteran that he needs to visit his primary care physician for prescription refills.  The Veteran has rarely followed up with his primary care doctor or attended the various consultation appointments scheduled following his ER visits.  Furthermore, in November 2008, a VA doctor noted that the Veteran had previously threatened physical violence in order to obtain a refill of Hydrocodone.  The Board finds these incidents serve to lessen the credibility of the Veteran's complaints of severe flank pain due to the service-connected traumatic hematuria. 

Thus, while the Board has considered the Veteran's lay reports of flank pain, the service-connected hematuria clearly does not more nearly approximate an initial compensable evaluation based on renal dysfunction.  There is no objective evidence of renal dysfunction and the Veteran's laboratory results do not establish the presence of consistently abnormal levels of albumin, protein, casts, or other indications of kidney impairment.  Although the Veteran has occasionally manifested edema and is diagnosed with hypertension, the record does not establish that these disorders are associated with the service-connected traumatic hematuria.  

Finally, the Board has considered whether there is any other schedular basis for granting an initial compensable rating, to include the criteria pertaining to voiding dysfunction or urinary frequency, but has found none.  The Veteran has made complaints of urinary incontinence and poor bladder control at various times during the claims period; however, the record does not establish that his incontinence is a manifestation of service-connected hematuria.  In light of the normal objective testing regarding the Veteran's kidney function, the Board finds that a compensable evaluation is not appropriate based on intermittent complaints of incontinence.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The service-connected traumatic hematuria is manifested by symptoms such as episodes of gross or microscopic red blood cells in the Veteran's urine without renal dysfunction.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the disability and referral for consideration of an extraschedular rating is not warranted.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to service-connected traumatic hematuria.  Although he is not working, there is no medical or lay evidence that hematuria has interfered with his ability to find or maintain employment.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected traumatic hematuria.






Service Connection Claims

Low Back and Right Knee

The Veteran contends that service connection is warranted for low back and right knee disabilities as they were incurred secondary to a service-connected left knee condition.  He also contends that a low back disability was incurred during active duty service due to a December 1991 injury. 

The Board will first address the Veteran's contentions regarding secondary service connection.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The record clearly shows current diagnoses of low back and right knee disabilities.  Private and VA treatment records document complaints of chronic back and knee pain dating from September 1998.  X-rays performed in May 2001 and December 2004 demonstrate early lumbar spondylosis and right knee degenerative joint disease, respectively.  The Veteran was also diagnosed with lumbar spondylosis with facet joint arthropathy and lumbar radicular symptoms and right knee osteoarthritis upon VA examination in August 2013.  Therefore, the first element of service connection-current low back and right knee disabilities-are present. 

Although current disabilities are demonstrated, the preponderance of the evidence is against the presence of a link between the Veteran's low back and right knee conditions and his service-connected left knee.  The Veteran has not submitted any competent evidence in support of the claims, and none of his treating physicians have identified a nexus between the disabilities.  On the contrary, the competent medical evidence of record consistently relates the Veteran's low back and right knee disabilities to his obesity rather than a left knee condition.  

The record contains multiple medical opinions against the claim; VA examiners who physically examined the Veteran and reviewed the claims file in July 2009, August 2010, and August 2013 attributed the Veteran's low back and right knee disabilities to obesity.  The August 2013 VA examiner specifically found that the Veteran's spondylosis and degenerative joint disease were not caused by or aggravated by the service-connected left knee disability.  The examiner also noted that the Veteran's left knee condition was not the cause of the Veteran's morbid obesity.  Additionally, the Veteran's private physician stated in April 2009 that the Veteran's low back and knee pain were due to his weight.  

The Board has considered the statements of the Veteran linking his low back and right knee disabilities to the service-connected left knee injury.  The Veteran specifically argues that his low back and right knee disabilities developed secondary to changes in his gait and weight distribution due to left knee pain.  He also contends that his weight gain and obesity are the result of activity limitations from his left knee condition.  In support of his claim, the Veteran submitted copies of online articles from the Mayo Clinic and National Heart, Lung, and Blood Institute noting that inactivity and some medical problems can lead to obesity.  However, the articles also state that obesity is the result of a combination of causes and contributing factors including an unhealthy diet and eating habits.  Because the articles submitted by the Veteran discuss the causes of obesity in only vague and general terms, the Board finds that they are not very probative with regard to the whether the service-connected left knee disability is the cause of the Veteran's obesity.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (textbook or article evidence must "not simply provide speculative generic statements not relevant to the veteran's claim"); Sacks v. West, 11 Vet. App. 314, 317 (1998).

Although the Veteran's left knee injury has limited his physical capabilities, the evidence does not establish that it is the cause of his obesity.  The August 2013 VA examiner found that the left knee disability did not cause the Veteran's obesity and the Veteran has also attributed his weight gain to other factors.  While receiving treatment at the Dallas VAMC in January 2003, the Veteran stated that his weight gain began after his graduation from high school (before his enlistment into active service) and was due to poor dietary compliance and "being married."  An October 2007 SSA psychiatric examiner also noted that the Veteran had "gotten himself into a bad physical way" through his weight and overeating and was not motivated to change his situation.  The Veteran has also demonstrated that he is capable of losing weight; following the death of his older brother due to complications from obesity, he reported a 30 pound weight loss during a February 2009 VAMC pain management consultation.  Similarly, in January 2003 he reported during a urology history and physical that he had recently been on a diet and lost 80 pounds, but gained the weight back.  Thus, his argument that he is unable to lose weight due the service-connected left knee disorder is contradicted by the objective evidence of record.  

The Veteran is competent to report observable symptoms of his claimed disabilities, such as joint pain in his back and right knee, but his opinion as to the cause of the disabilities simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Lay persons are competent to provide opinions on some medical issues, but the specific issue in this case, the etiology of the low back and right knee disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  As such, the Veteran's own assertions linking his low back and right knee disabilities to the service-connected left knee injury are clearly outweighed by the competent evidence against the claim.  The Board must therefore conclude that service connection for low back and right knee disabilities on a secondary basis is not warranted. 

The Board will now turn to whether service connection is warranted for the claimed low back disability as directly due to active service.  The Veteran has not reported an in-service right knee injury and the record contains no lay or medical evidence indicating the incurrence of the right knee disability during active service.  Therefore, the Board need not discuss whether service connection is warranted for right knee arthritis on a direct basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (The Board has a duty to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As noted above, a current low back disability is demonstrated.  The Board must now determine whether there is competent evidence of an in-service back injury.  Service treatment records do not document any injuries to the low back.  In December 1991, the Veteran twisted his left knee swinging from a rope on an obstacle course, but he did not receive treatment or report any complaints pertaining to the back.  However, he testified during the July 2005 hearing that he injured his back at the same time as his knee.  The Veteran is competent to report injuries that occurred during service and the Board finds that his testimony regarding a back injury during service is credible.  The Board will therefore resolve any doubt in favor of the Veteran and find that the second elements of service connection-an in-service injury-is demonstrated.

With respect to the third element of service connection, a nexus between the in-service injury and the current disability, service records do not indicate such a link.  As noted above, service records are negative for any complaints or treatment pertaining to the Veteran's back and no chronic back conditions were diagnosed during service.  The Veteran was provided multiple orthopedic and physical therapy consultations after his December 1991 injury and no spinal abnormalities were ever reported or identified.  The Medical Evaluation Board (MEB) and Physical Evaluation Board (PEB) recommended a medical separation due to the left knee, and no mention was made by any medical provider or the Veteran regarding his low back.  

Service connection is possible for arthritis on a presumptive basis if manifested to a compensable degree within one year from service.  38 C.F.R. §§ 3.307, 3.309.  In this case, the record does not document any complaints or treatment pertaining to the spine until September 1998, six years after discharge, when the Veteran was seen at a private ER with low back and abdominal pain.  He was diagnosed with acute gastroenteritis.  From January 1999 onwards, the Veteran was seen consistently in private ERs for back pain following various lifting injuries.  The first objective confirmation of arthritis dates from a December 2000 X-ray, more than eight years after the Veteran's separation from active duty, when degenerative narrowing at S1-L5 was observed.  It is therefore clear that the Veteran did not manifest lumbar arthritis to a compensable degree within a year following his separation from active duty and service connection on a presumptive basis as a chronic disease is not warranted. 

Service connection is also possible for arthritis under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran contends that he incurred an in-service low back injury in December 1991 and has experienced low back pain since that time.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board finds that the credibility of the reports of continuous back pain since service is reduced based on numerous contradictory statements provided by the Veteran regarding the history and onset of his chronic low back pain.  As noted above, service records are completely negative for any complaints or treatment for a low back injury.  The Veteran testified in July 2005 that he complained of back pain when he was initially treated for his in-service left knee injury.  He further testified that an X-ray was performed that did not indicate any abnormality and he did not pursue any other treatment for his back.  The Veteran's recent testimony, given in the context of a claim for compensation, is contradicted by his service treatment records.  The Veteran received regular orthopedic treatment and examinations in the months following his December 1991 injury.  At no time did he report injuring his low back or experiencing back pain.  Examinations conducted by the MEB in June and July 1992 demonstrated a normal spine with full range of motion and a normal physical appearance.  The Veteran also specifically reported that he had no medical disabilities other than arthritis of the left knee during the June 1992 MEB examination.  There is no objective evidence that an X-ray of the spine was ever performed during service or that a chronic back condition was incurred at the same time as the Veteran's left knee injury.

The post-service records also contain numerous contradictory statements from the Veteran regarding the history of his disability.  The earliest evidence of treatment for back pain dates from September 1998, when the Veteran was treated for gastroenteritis at a private ER.  He was seen again in January 1999 with back pain and diagnosed with an acute back strain.  At that time, the Veteran reported a prior injury to his back in 1991, but stated that it was due to a motor vehicle accident.  On other occasions, the Veteran provided other differing accounts regarding a previous back injury: in January 2001 he reported injuring his back along with his left leg in a fall in 1992 with pain ever since, but during a September 2001 examination to transfer care to the Dallas VAMC, the Veteran dated the onset of chronic low back pain to 1990, before his period of active duty service.  In any event, the Veteran has never provided a consistent history regarding the onset of his chronic low back pain, except in statements to VA personnel made after receipt of his claim for compensation in October 2002.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may also weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  In this case, the Board finds that the credibility of the Veteran's statements regarding the presence of continuous symptoms of back pain since service is reduced based on contradictions and inconsistencies documented in both the medical records and the Veteran's own statements.  In addition, the Board lends great weight to the contents of the service treatment records, which were prepared soon after the December 1991 in-service injury, document ongoing orthopedic treatment, and are devoid of any lay or medical evidence of  back abnormalities.  

The Board also finds that the Veteran's lay statements are clearly outweighed by the competent medical evidence against the claim for service connection on a direct basis.  None of the Veteran's treating VA or private physicians has linked his chronic back disability to an injury during active duty service, and the medical opinions of record universally weigh against the claim.  VA examiners provided opinions against direct service connection in July 2009 and August 2013, noting that service treatment records did not document any treatment or injury of the back.  The August 2013 VA examiner specifically referenced the Veteran's reports of persistent back pain since service in the medical history portion of the examination report, but appears to have found the contemporaneous medical records from service more persuasive regarding whether a chronic disability was incurred due to the December 1991 fall.  The VA examiners attributed the Veteran's current back disability to his obesity, and the Veteran's own private physician also reached a similar conclusion in April 2009.  There is simply no competent medical evidence in support of the claim for service connection on a direct basis, and the Board finds that the medical opinions against the claim outweigh the Veteran's own reports of continuous back pain since service.  

The Board has considered the testimony of the Veteran connecting his current back disability to service and the December 1991 injury, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of chronic back pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Additionally, as noted above, the credibility of the Veteran's reported history regarding the onset of his chronic disability is lessened by the inconsistencies in his own statements.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's low back disability was several years after his separation from active duty service.  The weight of the competent evidence is clearly against the claim for service connection on a direct basis.  The Board has considered the Veteran's reported continuity of symptomatology, but finds that this history is not reliable and is outweighed by the competent medical evidence against the claim.  The Board therefore concludes that the evidence is against a nexus between the Veteran's low back disability and active duty and the claimed back and right knee disabilities and the service-connected left knee injury.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).




Left Kidney Growth

As noted above, service connection requires competent evidence showing the existence of a present disability.  Shedden, 381 F.3d at 1163, 1167.  With respect to the Veteran's contentions that service connection is warranted for residuals from the removal of a growth from the left kidney, the Board finds that evidence of record is against a finding that there is a current disease or disability. 

Service treatment records are negative for evidence that the Veteran underwent any procedure to remove a growth from his left kidney.  In early June 1992, he was treated for testicular pain and hematuria after being kicked in the groin during an altercation.  He was diagnosed with a urethral contusion by an urologist and his symptoms slowly resolved over the next few months.  He was hospitalized from September 26, 1992 to October 2, 1992 for renal insufficiency, but there is no indication that any surgical procedure was performed.  He initially presented to the hospital with a diagnosis of gastroenteritis, but increasing creatinine levels indicated renal involvement.  A renal scan was negative for hydrophephrosis and was consistent with possible chronic pyelonephritis and mild decreased perfusion of the right kidney.  The Veteran's condition resolved prior to his release.  The hospital discharge summary does not document any surgical procedures or findings specifically related to the left kidney. 

The post-service treatment records also do not establish that the Veteran has ever had a growth removed from his left kidney, though he has received fairly consistent treatment for gross hematuria. The Veteran initially reported to the ER of the Dallas VAMC in August 2002 with complaints of right flank pain and hematuria.  Over the next several years, multiple tests were conducted to determine the etiology of the hematuria, including CTs, sonograms, and intravenous pyelograms (IVPs).  Although the physical cause of the Veteran's service-connected hematuria was never identified, a September 2002 CT of the lower abdomen indicated a possible left renal mass.  The Veteran was referred to urology, and a repeat November 2002 CT showed a left kidney dromedary hump, characterized as a normal variant.  There was no evidence of a renal mass.  A sonogram performed a week later during a VAMC urology consultation also demonstrated normal bilateral kidneys.  In May 2003, the Veteran was admitted to the Dallas VAMC for a cystoscopy under anesthesia.  A stent was placed in the left kidney and the cystoscopy and left ureteral biopsy were negative for tumors.  The Veteran experienced discomfort related to the stent placement, but the stent was removed several weeks later without incident.  

Although service and post-service medical records do not document any procedure involving removal of a growth from the left kidney, the Veteran contends that service connection is warranted for chronic residuals from this procedure.  The Board acknowledges that lay statements are competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nonetheless, when the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the Veteran has not made any specific statements in support of his claim for service connection.  Aside from his general claim that service connection is warranted for residuals of a surgical procedure involving his left kidney, he has not provided any details regarding the claimed residuals, to include where and when a growth was removed from his kidney.  It is possible the Veteran is referring to the left kidney dromedary hump identified by the November 2002 CT; however, this finding was characterized as a normal variant of the kidney and is not a disability subject to service connection.  Similarly, a stent was removed from the Veteran's left kidney following a May 2003 cystoscopy, but the stent removal is in no way related to a growth of the left kidney or otherwise indicative of a chronic disability.  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau at 1377.  The Board finds that the Veteran's vague and generalized statements regarding the claimed left kidney growth are not sufficient to establish a current disability for the purposes of awarding service connection.  

Absent competent evidence of a current disability as defined by VA, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).
Earlier Effective Date Claim

Entitlement to nonservice-connected pension was granted in the February 2008 rating decision on appeal.  The RO found that the Veteran was unable to secure and follow substantially gainful employment due to multiple nonservice-connected disabilities.  An effective date of January 8, 2007 was assigned; the same date the Veteran's claim for pension was received.

In general, disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirement; and who is permanently and totally disabled due to nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  The effective date of an evaluation and award of pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Specifically as regards claims for disability pension, the effective date shall not be prior to the date entitlement arose.  38 C.F.R. § 3.400(b)(1).  For a pension claim received after October 1, 1984, the effective date will be the date of receipt of the claim.  However, if within one year from the date on which the Veteran became permanently and totally disabled, the Veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the Veteran's own willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which the Veteran became permanently and totally disabled, whichever is to the advantage of the Veteran.  38 U.S.C.A. § 5110(b)(3)(A) .  Extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim.  38 C.F.R. § 3.400(b)(1)(ii)(B). 

On January 8, 2007, the Veteran filed a claim for nonservice-connected pension, specifically stating that he desired to file the claim "under the (non-service connection) program if possible."  The Veteran does not argue, and the evidence of record does not indicate, that he filed a formal or informal claim for nonservice-connected pension benefits prior to January 8, 2007.  Although the claims file contains numerous earlier claims and communications from the Veteran indicating an intent to seek service-connected benefits, there is no prior filing indicating an intent or desire to file a claim for nonservice-connected pension benefits.  See 38 C.F.R. § 3.155.  

The Board observes that neither the Veteran nor his representative have provided any specific argument in support of the claim for an earlier effective date.  The Veteran has not identified any communication dated prior to January 8, 2007 that could serve as a claim for nonservice-connected pension, and he has not alleged that he was physically or mentally incapacitated from filing for nonservice-connected benefits at any time.  The basis for the Veteran's disagreement with the assigned effective date of the award of pension is not clear, and there is no indication in the medical record that the Veteran's disabilities were so incapacitating as to prevent him from filing a pension claim for at least 30 days following the date of his permanent and total disablement.  38 C.F.R. § 3.400(b)(1)(ii)(B).  It is therefore clear that the appropriate effective date for the award of nonservice-connected pension is the currently assigned date of January 8, 2007, the date the Veteran's claim for the benefit was received by VA. The claim for an earlier effective date must be denied.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claims for an increased rating and earlier effective date, the Veteran has initiated an appeal regarding these "downstream issues" following an award of service connection and pension.  The claims for service connection and pension are now substantiated and the filing of a notice of disagreement (NOD) as to the March 2004 and February 2008 rating decisions does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating and effective date assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The July 2004 and February 2009 SOCs, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant criteria for rating hematuria and determining the appropriate effective date for nonservice-connected pension  The appellant was thus informed of what evidence was needed to substantiate his claims.  

With respect to the service connection claims, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in October 2002 and February 2007 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the February 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, records from the SSA, and records of private treatment reported by the Veteran.  On several occasions the Veteran reported receiving treatment at the Los Angeles VAMC soon after his discharge from active duty service, but a March 2003 response from the Los Angeles VAMC indicates that they have no records pertaining to the Veteran.   The Veteran was also provided adequate VA examinations in response to his claims for increased ratings and service connection with accompanying medical opinions. 

In a June 2014 correspondence, the Veteran's representative contends that the August 2013 VA back examination is not adequate as it does not include a rationale for the accompanying medical opinion.  The Board finds that the August 2013 medical opinion is adequate.  The examination report includes a clear recitation of the history of the low back condition, including consideration of the Veteran's reports and contentions.  Although the discussion of a possible link between the low back disability and the service-connected left knee is brief, the Board finds that it is adequate.  The examiner noted that the development of lumbar spondylosis is not caused by degenerative arthritis of the knee.  Although the examiner did not elaborate on this statement, she clearly and concisely noted that the Veteran manifests two separate and distinct medical conditions affecting entirely different parts of the body.  The examiner's conclusion was that the two conditions are wholly unrelated to one another.  The Board finds that the August 2013 examination report, taken as a whole, provides adequate support for the VA examiner's opinion and remanding the case for a new opinion would provide no useful purpose and would only serve to further delay the Veteran's claim.  

The Board also finds that VA has complied with the October 2005, November 2008, and February 2013 remand orders of the Board.  In response to the Board's remands, VA obtained additional records of treatment from the Dallas VAMC.  In October 2005 and November 2009 letters, the Veteran was contacted and asked to provide medical release forms to allow VA to obtain records from private health care providers identified in his July 2005 testimony before the Board.  No response to these letters was received and VA is therefore unable to request records of additional private treatment on the Veteran's behalf.  The Board notes that the Veteran has a responsibility to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Veteran was also provided VA examinations in August 2013 to determine the severity of his service-connected traumatic hematuria and to determine the nature and etiology of the claimed low back and right knee disabilities.  The examinations were accompanied by appropriate medical opinions.  The case was then readjudicated in a December 2013 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial compensable rating for traumatic hematuria is denied. 

Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability, is denied.  

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected right knee disability, is denied.

Entitlement to service connection for residuals from removal of a growth of the left kidney is denied.  

Entitlement to an effective date earlier than January 8, 2007 for the award of nonservice-connected pension is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


